Citation Nr: 0926164	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-15 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a bilateral ear 
disorder, to include bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1945 to 
November 1945 and from June 1946 to February 1948.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

After reviewing the claims folder, the Board concludes that 
additional evidence is necessary in order to comply with VA's 
duty to notify and assist the Veteran.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002 & Supp. 2008).  VA's duty to 
assist may include providing a medical examination.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In this case, while 
the Veteran was provided a medical examination, the opinion 
provided was not sufficient to decide the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

Service personnel records reveal that the Veteran's military 
occupational specialty was Antitank Gun Crewman.  In this 
capacity, the Veteran claimed he was exposed to excessive 
loud noise without the use of proper ear protection for long 
periods of time.  

The Veteran's service treatment records are negative for any 
complaints, diagnoses, or treatments of hearing loss.  
Subsequent to service separation, private treatment records 
dated in October 1989 to September 1996 indicate impaired 
hearing.  VA treatment records dated in October 2002 to 
October 2005 indicate severe dropping to profound high 
frequency bilateral mixed hearing loss.  These records 
further indicate that the Veteran underwent a left 
stapedectomy in 1984 after left otosclerosis was diagnosed.  

In March 2006, the Veteran underwent a VA examination to 
determine the etiology of his hearing loss.  After recording 
the Veteran's pertinent history and conducting a clinical 
examination, the examiner concluded that he could not render 
an opinion as to whether the Veteran's hearing loss was due 
to military service.  Accordingly, the VA examiner referred 
the Veteran to an otolaryngologist for an opinion as to the 
etiology of his hearing loss.

In May 2006, a VA otolaryngologist reviewed the Veteran's 
claims file.  The physician reported that the Veteran did not 
have hearing impairment upon discharge from service, that he 
developed progressive hearing loss, was diagnosed with 
otosclerosis "way after" his discharge from the service, 
and underwent a stapedectomy in his left ear in approximately 
1986.  The VA otolaryngologist opined 

[a]fter reviewing [the Veteran's] file it 
is quite obvious that his hearing loss is 
related to otosclerosis.  There was some 
exposure to loud noise but not 
overwhelming exposure and I could not 
find any documentation in the file of 
hearing loss during the service or at 
discharge.  It is my opinion, therefore, 
that the Veteran's current hearing loss 
is related to otosclerosis and I could 
not find any definite relationship 
between his service and his hearing loss.

Nevertheless, the VA otolaryngologist did not render an 
opinion with respect to the etiology of the Veteran's 
otosclerosis.  The Board finds that a determination as to 
whether otosclerosis is related to the Veteran's military 
service is necessary.  See McLendon, 20 Vet. App. at 83-86; 
see also 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008) (stating that a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim).


Accordingly, the case is remanded for the following actions:

1. The RO must obtain a supplemental VA 
opinion regarding the etiology of the 
Veteran's otosclerosis from the VA 
otolaryngologist who provided the May 2006 
opinion.  The claims file must be made 
available to and reviewed by the examiner 
prior to rendering an opinion.  The VA 
otolaryngologist must provide an opinion 
as to whether the Veteran's otosclerosis 
began as a result of any inservice noise 
exposure.  A complete rationale for the 
opinions must be provided.  The report 
prepared must be typed.

If the otolaryngologist who provided the 
May 2006 VA opinion is unavailable or 
unable to provide the requested opinion, 
the RO must provide the claims file to an 
appropriate VA otolaryngologist for a new 
VA opinion.  After a review of the 
evidence of record, the examiner must 
render an opinion as to whether the 
Veteran's otosclerosis began as a result 
of any inservice noise exposure.  Prior to 
rendering the opinion, the examiner is 
directed to the Veteran's contentions that 
he was exposed to acoustic trauma during 
service.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  After the development requested has 
been completed, the RO should review the 
opinion report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.  

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the issue remanded by this decision 
must be readjudicated.  If the benefit 
sought on appeal remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

4.  FINALLY, THE BOARD NOTES THAT THE 
APPELLANT IS 85 YEARS OF AGE.  Hence, this 
claim must be afforded expeditious 
treatment by the RO.  38 U.S.C.A. §§ 
5109B, 7107, 7112 (West 2002); see also 
38 C.F.R. § 20.900(c). 

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).
 
